DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 10, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites “in response to determining that at least two of the plurality of fingerprints match the at least two pre-stored fingerprints and the gesture matches the at least one pre-stored gesture, provide a wake-up command to the electronic device to cause the electronic device to switch from the sleep mode to the wake-up mode”.  However, nowhere in the specification describes that a combination of two fingerprints and a gesture is required to generate a wake-up command to send to the electronic device.  The specification has support for detecting one or more fingerprints as discussed in paragraph 26.  The specification only mentions detecting gesture in paragraph 21.  As such, there is no support for “in response to determining that at least two of the plurality of fingerprints match the at least two pre-stored fingerprints and the gesture matches the at least one pre-stored gesture, provide a wake-up command to the electronic device to cause the electronic device to switch from the sleep mode to the wake-up mode”. Thus, claim 2 fails to comply with the written description requirement. 
Claim 4 recites “in response to determining that the plurality of fingerprints match the at least two pre-stored fingerprints and the gesture matches the at least one pre-stored gesture, facilitate login of an account corresponding to the user on the electronic device”.  However, nowhere in the specification describes that a combination of two fingerprints and a gesture is required to facilitate login of an account corresponding to the user on the electronic device.  The specification has support for detecting one or more fingerprints as discussed in paragraph 26.  The specification only mentions detecting gesture in paragraph 21.  As such, there is no support for “in response to determining that the plurality of fingerprints match the at least two pre-stored fingerprints and the gesture matches the at least one pre-stored gesture, facilitate login of an account corresponding to the user on the electronic device”. Thus, claim 4 fails to comply with the written description requirement.
Claim 10 recites “in response to capturing the plurality of fingerprints and the gesture detecting the touch by the user, causing an electronic device to switch from a sleep mode to a wake-up mode”.  However, nowhere in the specification describes that a combination of a plurality of fingerprints and a gesture is required to cause an electronic device to switch from a sleep mode to a wake-up mode.  The specification has support for detecting one or more fingerprints as discussed in paragraph 26.  The specification only mentions detecting gesture in paragraph 21.  As such, there is no support for “in response to capturing the plurality of fingerprints and the gesture detecting the touch by the user, causing an electronic device to switch from a sleep mode to a wake-up mode”. Thus, claim 10 fails to comply with the written description requirement.
Claims 11 and 13 recite similar limitations as in claims 2 and 4.  Hence, claims 11 and 13 are rejected under the same reasons as discussed above in claims 2 and 4, respectively. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 10, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2013/0129162; hereinafter Cheng) in view of Hao et al. (UEP 3144835A1; hereinafter Hao).
Regarding claim 1:
Cheng discloses a fingerprint reader (see Fig. 5; FP sensor 50, 50A or 50B), comprising:
a fingerprint sensor operable to, in response to detecting a touch by a user:
capture a plurality fingerprints of a plurality of fingers and a gesture by the plurality of fingers (see paragraphs 34-37 and 43); and 
provide a signal to a controller (see Fig. 7, step 112 and paragraph 54; executing the matching software function corresponds to providing a signal to a controller); and 
the controller coupled with the fingerprint sensor (see Fig. 4, controller 54 is coupled with the fingerprint sensor 52), 
the fingerprint reader being coupled with an electronic device (see Fig. 4, fingerprint reader 50 is coupled with the host 60). 
Cheng does not disclose the controller is configured to, in response to receiving the signal, cause an electronic device to switch from a sleep mode to a wake-up mode.
In the same field of endeavor, Hao discloses a fingerprint sensor operable to, in response to detecting a touch by a user, provide a signal to a controller (see Fig. 8; fingerprint detection electrode 712; also see Fig. 2, step 201); and
the controller coupled to the fingerprint sensor (see Fig. 8; fingerprint scanning and identification unit 714 is a controller; also see paragraphs 39 and Fig. 2, step 202) and configured to, in response to receiving the signal, cause an electronic device to switch from a sleep mode to a wake-up mode, the fingerprint reader being coupled to the electronic device (see Fig. 8; control chip 72 and terminal connecting to the control chip 72 correspond to an electronic device; also see Fig. 2, step 203).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint reader of Cheng such that the controller is configured to, in response to receiving the signal, cause an electronic device to switch from a sleep mode to a wake-up mode as taught by Hao. One of ordinary skill in the art would have been motivated to do this because even in a standby state, fingerprint scanning and detection function can be realized; hence, such capabilities improve user experience and reduce power consumption (see Hao, paragraphs 21 and 28).
Regarding claim 2: 
Cheng and Hao disclose all the features in claim 1.  Cheng further discloses the fingerprint reader, wherein the controller is configured to: 
in response to receiving the signal, obtain the plurality of fingerprints and the gesture of the user captured by the fingerprint sensor (see paragraph 30; “the fingerprint sensor 52 recognizes one or more fingerprints and a gesture”); 
compare the plurality of fingerprints and the gesture with at least two pre-stored fingerprints and at least one pre-stored gesture (see paragraph 30; “A controller 54 compares the recognized fingerprints and gestures to the contents of the database 57 to look for a matching software function”); and 
in response to determining that at least two of the plurality of fingerprints match the at least two pre-stored fingerprints and the gesture matches the at least one pre-stored gesture, provide a command to the electronic device (see paragraph 30; “When the controller 54 locates a matching software function, the controller 54 executes the matching software function”).  
Cheng does not disclose providing a wake-up command to the electronic device. However, Hao discloses the fingerprint reader, wherein the controller is configured to:
in response to determining that the fingerprint matches the at least one pre-stored fingerprint, provide a wake-up command to the electronic device to cause the electronic device to switch from the sleep mode to the wake-up mode (see Fig. 2 and 4; in step 203, a wake signal is provided to the control chip 72 which is connected to the terminal such as mobile phone or tablet computer; also see Fig. 8; awakening signal is sent to the control chip 72).
The motivation to combine Cheng and Hao is provided above in claim 1.
Regarding claim 7:
Cheng discloses an electronic device (se Fig. 4), comprising:
a processing unit (see Fig. 4 and paragraph 31; the host 60 inherently includes a processing unit in order to perform the function of executing software functions stored thereon); and
a driver module, when executed by the processing unit, configured to: receive a command from a fingerprint reader, wherein the fingerprint reader is configured to capture a plurality of fingerprints of a plurality of fingers and a gesture by the plurality of fingers (see Fig. 4 and paragraph 31; the host inherently includes a driver to receive the authentication data from the electronic device 50; also see paragraphs 34-37 and 43).
Cheng does not disclose in response to receiving the wake-up command, switch the electronic device from a sleep mode to a wake-up mode.
In the same field of endeavor, Hao discloses an electronic device (see Fig. 8 and paragraph 28; the terminal corresponds to an electronic device), comprising:
a processing unit (see paragraph 28; the mobile phone tablet computer inherently includes a processing unit); and
a driver module (see Fig. 8; control chip 72), when executed by the processing unit, configured to:
receive a wake-up command from a fingerprint reader (see Fig. 8; awakening signal from fingerprint reader is received by the control chip 72); and
in response to receiving the wake-up command, switch the electronic device from a sleep mode to a wake-up mode (see Fig. 2, step 203).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Cheng such that in response to receiving the wake-up command, switch the electronic device from a sleep mode to a wake-up mode as taught by Hao. One of ordinary skill in the art would have been motivated to do this because even in a standby state, fingerprint scanning and detection function can be realized; hence, such capabilities improve user experience and reduce power consumption (see Hao, paragraphs 21 and 28).
Regarding claims 10 and 11:
Claims 10 and 11 recite similar limitations as in claims 1 and 2. Accordingly, claims 10 and 11 are rejected under the same reasons as discussed above in claims 1 and 2, respectively.
Regarding claim 14: 
Cheng and Hao disclose all the features in claim 1. Cheng further disclose the fingerprint reader, wherein the fingerprint sensor comprises a region of a touch-sensitive surface (see Fig. 5, fingerprint sensor 52 includes a touch input surface). 
Claims 3, 4, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hao as applied to claim 1, 2, 7, 10 or 11 above, and further in view of Lee et al. (US 2017/0244703; hereinafter Lee).
Regarding claim 3:
Cheng and Hao disclose all the features in claim 2. Cheng and Hao do not disclose the fingerprint reader, wherein the controller is further configured to:
in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device.
In the same field of endeavor, Lee discloses an electronic device (see Fig. 5, electronic device 400), comprising:
a controller (see Fig. 4, controller 480), wherein the controller is configured to:
in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device (see Fig. 17 and paragraphs 330-331; signal 1717 is an indication that the electronic device 500 is woken up; signal 1717 facilitate the authentication of the user to login of an account on electronic device 500).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic of Cheng in view of Hao such that the controller is configured to in response to receiving an indication that the electronic device is woken up, facilitate login of an account corresponding to the user on the electronic device as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380).
Regarding claim 4:
Cheng and Hao disclose all the features in claim 1. Cheng further discloses the fingerprint reader, wherein the controller is configured to:
compare the plurality of fingerprints with at least two pre-stored fingerprints and the gesture with at least one pre-stored gesture (see paragraph 30, “A controller 54 compares the recognized fingerprints and gestures to the contents of the database 57 to look for a matching software function”); and 
in response to determining that the plurality of fingerprints match the at least two pre-stored fingerprints and the gesture matches the at least one pre-stored gesture, facilitate login of an account corresponding to the user on the electronic device (see Fig. 12 and paragraph 59; the two fingerprints and scroll gesture allow user B to unlock a screen, which is interpreted as to “facilitate login of an account corresponding to the user). 
Cheng and Hao do not disclose the controller is configured to:
in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor.
In the same field of endeavor, Lee discloses an electronic device (see Fig. 5; electronic device 400) comprising:
a controller (see Fig. 4, controller 480); wherein the controller is configured to:
in response to receiving an indication that the electronic device is woken up, obtain the fingerprint of the user captured by the fingerprint sensor (see Fig. 17 and paragraphs 330-331; signal 1717 is an indication sent from the second electronic device (i.e., the electronic device), and in response to the signal 1717, fingerprint is obtained by the fingerprint reader).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Cheng, Hao and Lee such that the controller is configured to in response to receiving an indication that the electronic device is woken up, obtain the plurality of fingerprints of the user and the gesture captured by the fingerprint sensor. The combination would have yielded a predictable result of reducing power consumption of the fingerprint reader (see Lee, paragraph 380).
Regarding claim 8:
Cheng and Hao disclose all the features in claim 7. However, Cheng and Hao do not disclose the electronic device, wherein the driver module is further configured to, in response to
the electronic device being woken up, send an indication that the electronic device is woken up to the fingerprint reader.
In the same field of endeavor, Lee discloses an electronic device, wherein the driver module (see Fig. 17; the second electronic device 500 includes a driver module) is further configured to, in response to the electronic device being woken up (see Fig. 17, wake-up command from first electric device 400), send an indication that the electronic device is woken up to the fingerprint reader (see Fig. 17; signal 1717 is an indication of the electronic device is woken up, and the signal is send to the first electronic device, which includes the fingerprint reader; also see paragraphs 330-331).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Cheng in view of Hao such that the driver module is further configured to, in response to the electronic device being woken up, send an indication that the electronic device is woken up to the fingerprint reader as taught by Lee. One of ordinary skill in the art would have been motivated to do this because power consumption of the fingerprint reader can be reduced (see Lee, paragraph 380).
Regarding claim 9:
Cheng, Hao and Lee disclose all the features in claim 8. Cheng further discloses the electronic device 8, wherein the driver is further configured to:
in response to determining that a fingerprint of the user captured by the fingerprint reader matches at least one pre-stored fingerprint, log in an account corresponding to the user on the electronic device (see Fig. 12 and paragraph 59; the two fingerprints and scroll gesture allow the user B to unlock a screen, which is interpreted as “log in an account corresponding to the user”).
Regarding claim 12:
Claim 12 recites similar limitation as claim 3. Hence, claim 12 is rejected under the same reason as discussed above in claim 3.
Regarding claim 13:
Claim 13 recites similar limitations as claim 4. Hence, claim 13 is rejected under the same reason as discussed above in claim 4.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hao as applied to claim 1 above, and further in view of EcoID (Applicant Admitted Prior Art).
Regarding claim 5:
Cheng and Hao disclose all the features in claim 1. Cheng further discloses the fingerprint reader, wherein the fingerprint reader further comprises:
a connector (see Fig. 4, interface 58).
However, Cheng and Hao do not disclose the fingerprint reader, wherein the fingerprint reader further comprises:
a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device.
In the same field of endeavor, EcoID discloses a fingerprint reader, comprising:
a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device (see figures in pages 1-2; the fingerprint sensor is provided in a housing (i.e., dock), the housing or dock is coupled to a USB via an extension cable).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint sensor of Cheng in view Hao such that the fingerprint reader further comprises a connector for coupling to a dock, the dock having an extension cable for connecting to the electronic device as taught by EcoID. One of ordinary skill in the art would have been motivated to do this because fingerprint reader can be made portable, easily accessible and usable amongst different electronic devices to conveniently incorporate biometric authentication into a sign-in process (see EcoID, page 2).
Regarding claim 6:
Cheng, Hao and EcoID disclose all the features in claim 5. Cheng further discloses the fingerprint reader, wherein the connector complies with a universal serial bus (USB) protocol (see paragraph 31; “the interface 58 may be any kind of interface such as the universal serial bus (USB) interface”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625